DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment after final filed on 18 November 2021 has been entered.
Claims 1, 11, 15 and 19 are currently amended.  Claims 7-9 are canceled.  Claims 1, 3, 4, 6 and 10-19 are pending review in this action.  
The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments.  
The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  

Information Disclosure Statement
The information disclosure statement submitted on 14 September 2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hesong Cao on 6 December 2021.


Amend claim 11 as follows:
The cooling system according to claim 1, wherein one end of the inlet connecting pipe or the outlet connecting pipe is provided with a first connector, the first connector being configured to be connected to the inlet or the outlet, and the other end of each of the inlet connecting pipe and the outlet connecting pipe is provided with a second connector, an outer wall of the second connector being provided with a first rib protruding toward an outer side thereof; and 
of the inlet connecting pipe is a first position, of the outlet connecting pipe is a second position; the first position and the second position are different.

Amend claim 15 as follows:
The cooling system according to claim 11, wherein the outer wall of the second connector of each of the inlet connecting pipe and the outlet connecting pipe is further provided with a second rib; and 
of the inlet connecting pipe is a third position, of the outlet connecting pipe is a fourth position, the third position and the fourth position are different.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed battery pack cooling system is novel over the closest prior art of record: Iqbal (U.S. Pre-Grant Publication No. 2016/0248133) and Park (U.S. Pre-Grant Publication No. 2016/0268657). Iqbal and Park teach all of the claimed limitations except for including a dust-proof pad within the claimed configuration. Moreover, the prior art contains no motivation for adopting the claimed arrangement. 

Claims 1, 3, 4, 6 and 10-19 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/STEWART A FRASER/Primary Examiner, Art Unit 1724